Cole; J.
i. action: to quiet title: ■ party. The defendant averred specifically in its answer that the plaintiff had sold and conveyed all its interest in and title to the lands in controversy to the American , ' Emigrant Company; and on the trial it was .proved by the contract of sale and deed of conveyance by the .county to .said company that, on the 3d day of September, .1862, the, plaintiff, by its Board of Supervisors, contracted to *509sell to said company and agreed to convey, all the swamp lands in said county to which it was then or might thereafter become entitled; and on the 7th day of September, 1863, the county actually conveyed the said lands accordingly. There is no conflict of evidence or dispute in relation to these facts. It is very certain, therefore, that the plaintiff is not the owner of the lands, and cannot be entitled to a decree establishing and quieting a title in the county.
2 estoppel • taxation. The defendant also averred and proved that after the con-, troversy about these lands, and between the same parties herein> before the Secretary of the Interior, who certified the lands to the defendant immediately thereafter, and- in October 1861, the plaintiff- had recognized the defendant as owner thereof, and had assessed and collected taxes thereon from defendant, for every year since 1861 and in one or more years had advertised and sold them for such-taxes; and, also, that the defendant had sold some of the lands, to various persons, not parties to this action, who had been in jiossession by actual residence thereon for periods of from two to six years each.
Under these circumstances, and the rule as established in the case of The Iowa Railroad Land Co. v. Story County, 36 Iowa, 48, it may not admit of much doubt that the county is now estopped from asserting any title. But this point we need not definitely decide, because it clearly appears from the first point above stated that the county is not the owner, regardless of the estoppel.
Reversed.